 

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case _ Fl LE D

UNITED STATES DISTRICT CourT /“VE °° 2018
SOUTHERN DISTRICT OF CALIFORNIA |. CLERK, U.B. DISTRICT couRT

  

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A GREMANAI DEPUTY
Vv. (For Offenses Comunitted On or After November 1, 1987)
BENITO PERALTA-DAZA (1)
Case Number: 3:19-CR-02566-JN
Stephen D Lemish
Defendant’s Attorney
USM Number 85939298
CL] -
THE DEFENDANT:
pleaded guilty to count(s) One of the Information
C] was found guilty on count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title and Section / Nature of Offense Count
18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony) ]
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

["] The defendant has been found not guilty on count(s)

 

[1] Count(s) is dismissed on the motion of the United States.

§ Assessment: $100.00, waived.

(| JVTA Assessment*: $

*Fystice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine QO Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Julv 29, 2019

Date of Imposition of Sentence

5. Mee.
ge) ,
Hi / JEFF T. MILLER
TEDS ES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: BENITO PERALTA-DAZA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02566-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served as to Count 1

OC]

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at A.M. on

 

[] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
CL} on or before

_O as notified by the United States Marshal.

OC as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-02566-JM
